IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0351
                                Filed April 27, 2016


IN THE INTEREST OF Z.R. AND W.R.,
Minor children,

T.E., Father,
Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Webster County, Angela L. Doyle,

District Associate Judge.



       The father appeals from an order terminating his parental rights pursuant

to Iowa Code chapter 232 (2015). AFFIRMED.



       Neven J. Conrad of Baker, Johnsen, Sandblom & Lemmenes, Humboldt,

for appellant father.

       Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

       Joseph L. Tofilon of Thatcher & Tofilon, P.L.C., Fort Dodge, for minor

children.



       Considered by Potterfield, P.J., and Mullins and McDonald, JJ.
                                              2


MCDONALD, Judge.

          Tom, the father, appeals an order terminating his parental rights in his

children Z.R. and W.R., ages 11 and 9, respectively, pursuant to Iowa Code

section 232.116(1)(f) (2015).1 On appeal, he contends the State failed to make

reasonable efforts to reunify the family and the State failed to prove by clear and

convincing evidence the statutory ground authorizing the termination of his

parental rights.

          We review de novo proceedings terminating parental rights. See In re

A.M., 843 N.W.2d 100, 110 (Iowa 2014). We examine both the facts and law,

and we adjudicate anew those issues properly preserved and presented. See In

re L.G., 532 N.W.2d 478, 480 (Iowa Ct. App. 1995). We will uphold an order

terminating parental rights only if there is clear and convincing evidence

establishing the statutory grounds for termination of the parent's rights. See In re

C.B., 611 N.W.2d 489, 492 (Iowa 2000). Evidence is “clear and convincing”

when there is no serious or substantial doubt as to the correctness of the

conclusions of law drawn from the evidence. Id.

          Termination of parental rights under Iowa Code chapter 232 follows a

three-step analysis. See In re P.L., 778 N.W.2d 33, 40–41 (Iowa 2010). First,

the court must determine if a ground authorizing the termination of parental rights

under section 232.116(1) has been established. See id. at 40. Second, if a

ground for termination is established, the court must apply the framework set

forth in section 232.116(2) to decide if proceeding with termination is in the best

interests of the child. See id. Third, if the statutory best-interests framework

1
    The mother does not appeal the termination of her parental rights.
                                         3


supports termination of parental rights, the court must consider if any statutory

exceptions set forth in section 232.116(3) should serve to preclude termination.

See id. at 41. The exceptions set forth in subsection three are permissive and

not mandatory. A.M., 843 N.W.2d at 113.

       The district court terminated Tom’s parental rights pursuant to Iowa Code

section 232.116(1)(f). Termination of parental rights is authorized pursuant to

this section when the court finds all of the following have occurred:

               (1) The child is four years of age or older.
               (2) The child has been adjudicated a child in need of
       assistance pursuant to section 232.96.
               (3) The child has been removed from the physical custody of
       the child's parents for at least twelve of the last eighteen months, or
       for the last twelve consecutive months and any trial period at home
       has been less than thirty days.
               (4) There is clear and convincing evidence that at the
       present time the child cannot be returned to the custody of the
       child's parents as provided in section 232.102.

Iowa Code § 232.116(1)(f). A child cannot be returned to the custody of the

child's parents under section 232.102 if by doing so the child would be exposed

to any harm amounting to a new child in need of assistance adjudication or would

remain a child in need of assistance. See In re M.M., 483 N.W.2d 812, 814

(Iowa 1992); see also In re R.R.K., 544 N.W.2d 274, 277 (Iowa Ct. App. 1995).

       The family first came to the attention of the Iowa Department of Human

Services in 2010. At that time, Z.R. and W.R. resided with their two sisters and

their parents, Tom and Billie.     Tom and Billie were not able to provide the

children with a sanitary and safe home. The family home was filled with garbage.

Old food and dirty dishes were stacked on the countertops, stove, sink, and

floors. Dirty laundry was scattered throughout the home. Large cat-litter boxes
                                        4


were filled with cat feces. A child abuse assessment was founded and the family

began to receive intensive services from the Iowa Department of Human

Services.

      Shortly after the founded assessment, Tom and Billie separated, and the

children resided with Billie. In June 2013, the four children were placed in crisis

day care and family foster care because Billie’s mental health status deteriorated

and she suffered suicidal ideations. The children were returned to Billie’s care

when she returned from the hospital against medical advice on July 8, 2013.

From that date through February 2014, the children were voluntarily placed with

relatives or family foster care on several occasions when Billie was admitted to

the hospital for mental health treatment. Z.R. and W.R. remained in family foster

care after February 2014 following another hospitalization of Billie. From the time

of Billie and Tom’s separation through February 2014, Tom was unable to care

for the children due to his own mental health conditions and inability to provide

self-care. In April 2014, Z.R. and W.R. were adjudicated in need of assistance.

      The juvenile court held a termination hearing on January 6, 2016. Tom’s

attorney appeared at the hearing, but Tom did not attend the hearing despite

receiving notice of the same. Tom’s counsel advised the juvenile court that he

had not been able to contact Tom in the month and one-half prior to the

termination hearing. The juvenile court conducted the hearing in Tom’s absence.

      On de novo review, we conclude the State made reasonable efforts to

facilitate reunification of Tom and the children; the State proved the ground

authorizing termination by clear and convincing evidence; the termination of

Tom’s rights is in the best interest of the children; and no permissive exception
                                        5


counsels against the termination of his parental rights. As the juvenile court

explained:

              There has been little, if any, improvement in the ability of
      Billie and Tom to meet their needs and the needs of the children.
      DHS [Department of Human Services] has provided intensive
      services to this family since 2010, to little or no avail. Neither
      parent has been consistent in mental health treatment. Their
      overall self-care is poor. The parents are unable to independently
      care for themselves. In addition, Tom’s substance abuse has not
      been addressed. He tested positive for methamphetamine as
      recently as November of 2015, about two months before the
      termination hearing.

             The foster parents offer the children safe, stable and loving
      homes and provide for their extensive needs. The physical,
      medical, mental and emotional condition and needs of the children
      cannot be met by the parents, but have been met and continue to
      be met by the foster parents. In order to further the long-term
      nurturing and growth of the children, and to meet the physical,
      medical, mental and emotional condition and needs of the children,
      the best placement is in the custody of DHS, for eventual adoption.
      Therefore, the Court must conclude that the children’s best
      interests would be served by termination of the parental rights of
      their parents so that they may be freed for adoption.

              Finally, the Court considers whether the permissive
      exceptions in Section 232.116(3) apply to this case. The Court
      “need not terminate the relationship between the parent and child if
      the Court finds . . . [t]here is clear and convincing evidence that the
      termination would be detrimental to the child at the time due to the
      closeness of the parent-child relationship.”            Iowa Code §
      232.116(3) and (3)(c)(2015). The children love and are bonded to
      their parents. Billie and Tom love the children. However, there has
      been no clear and convincing evidence that termination would be
      detrimental to the children at this time due to the closeness of the
      parent-child relationship. The parents' mental health issues and
      inability to provide a home and the basic necessities of life for the
      children remain concerns. Tom’s volatility and drug use remain
      concerns. Both parents have been unable to make the practical
      changes required to achieve reunification with the children. Long-
      standing and continuous efforts to motivate the parents to improve
      the conditions of their homes have been unsuccessful. There is
      nothing in the record that indicates terminating would be more
      detrimental than not terminating based on the bond with Billie and
      Tom.
                                         6


We adopt the juvenile court’s finding and conclusions as our own, and we affirm

the order terminating the father’s parental rights in his children Z.R. and W.R.

       AFFIRMED.